Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12 and 17, drawn to a composite material.
Group II, claim(s) 13-14, drawn to a medical dressing.
Group III, claim(s) 15-16, drawn to a method for producing a composite material.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 – the composite having a certain fluid retention capacity, claims 1 and 6-12
Species 2 – the composite having a certain interfacial bonding volume, claims 2 and 4-5
Species 3 – the composite having a plurality of channels, claim 3

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a composite materials comprising two hydrophilic polyurethane foam layers wherein a plurality of channels extends from the first layer to the second layer and have a diameter of 0.1 to 4.0 mm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pigg et al (US 20120078154 A1). Pigg discloses a wound dressing material comprising a solid substrate that is a hydrophilic polyurethane foam material (that reads on the claimed second foam layer) [abstract] and a layer of the cured reaction product of second polyurethane foam prepolymer mixture [0012] that is hydrophilic [0020] and has cells that are average diameter of 0.1 to 0.6 mm [0030] and allow fluid to slow from the wound to the solid substrate layer [0013, 0020, 0022].


During a telephone conversation with Jonas Jarvholm on 06/13/2022 a provisional election was made without traverse to prosecute the invention of Group I Species 3, claim 3.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-2 and 4-17 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pigg et al (US 20120078154 A1). 
Pigg discloses a wound dressing material comprising a solid substrate that is a hydrophilic polyurethane foam material (that reads on the claimed second foam layer) [abstract] and a layer of the cured reaction product of second polyurethane foam prepolymer mixture (that reads on the claimed first foam material [0012] that is hydrophilic [0020] and has cells that are average diameter of 0.1 to 0.6 mm [0030], has surface that faces the wound (i.e. adapted to face an area of application in use) [0022], and allows fluid to slow from the wound to the solid substrate layer [0013, 0020, 0022].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigg et al (US 20120078154 A1) in view of Olson (US 20100069858 A1).
Pigg does not explicitly describe the pores of the foam layer that faces the wound as being channels. 
Olson also discloses a dressing for tissue protection [abstract] such as to bandage a wound [0002, 0022-0023] having two layers [claim 23] wherein the layer in contact with the tissue has a plurality of channels to allow flow of gas and fluid to flow through [claim 23, abstract] wherein the channels are preferably 1 to 2 mm in width [0047]. The drainage of fluid helps the would heal and encourages healthy tissue regrowth [0023].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have prepared composite materials of two polyurethane foam layers with the claimed channels because Pigg teaches a compound material for wound dressing having two hydrophilic polyurethane foam layers and Olson teaches that adding channels with the claimed size helps the would heal and encourages healthy tissue regrowth. 


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigg et al (US 20120078154 A1) in view of Junginger (US 20110280926 A1).
Pigg does not explicitly describe the pores of the foam layer that faces the wound as being channels. 
Junginger also discloses a dressing forwoulds comrpsing a first layer as a wound contact layer and a second layer attached thereto that is an absorbent hydrophilic polyurethane foam [claim 1] wherein the wound contact layer has channels fthat are 1 to 3 mm in diameter [0029] to allow liquid such as wound exudates to pass through to the absorbent polyurethane foam layer [0028].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have prepared composite materials of two polyurethane foam layers with the claimed channels because Pigg teaches a compound material for wound dressing having two hydrophilic polyurethane foam layers and Junginger teaches that channels in the wound contact layer allow liquid such as wound exudates to pass through to the absorbent polyurethane foam layer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766